DETAILED ACTION
	This Office action is in response to the amendment filed 29 December 2021.  By this amendment, claims 1 and 6 are amended.  Claims 1-6 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive.  The amendments to claims 1 and 6 do not resolve the issues set forth in the rejection of the claims under 35 U.S.C. 112, said rejections have been updated below.  Applicant argues the prior art of record does not disclose the newly amended limitations of the claims (Remarks, p. 5).  The Examiner respectfully disagrees; the rejections of the claims have been modified in response to Applicant’s amendments to the claims.  Thus, the prior art reads on the claims as currently drafted.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “silicon substrate comprising an oxide interface” (claim 1, line 4) must be shown or the feature(s) canceled from the claim(s).  (The Examiner notes claim 1 recites separately a “silicon dioxide interface” and an “oxide interface,” thus both features must be shown in the drawings.)  The “oppositely doped ions being implanted such that said doped portion is intermediate the oppositely doped ions and said silicon dioxide-silicon interface” (claim 6, last 3 lines) must be shown or the feature(s) canceled from the claim.  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation “wherein said doped portion is implanted with an oppositely doped region doped with oppositely donor/acceptor atoms” (lines 8-9).  This limitation is unclear; the claim does not make clear what region or type the doped portion is oppositely doped to, i.e., which dopant type of which region is the doped portion oppositely doped to.  Claims 2-5 depend directly or indirectly from claim 1 and also contain this indefinite language.  It appears Applicant intends the “extrinsic portion” of the substrate and the “doped portion” of the substrate to contain dopants of opposite types, respectively, thus for the purposes of examination this interpretation is assumed.  
Claim 6 recites the limitation “implanting oppositely doped ions in the doped portion” (line 5).  This limitation is unclear; the claim does not make clear what region or type the extrinsic portion is oppositely doped to.  Claim 6 further recites the limitation “said oppositely doped ions being implanted such that said doped portion is intermediate the oppositely doped ions and said silicon dioxide-silicon interface” (last 3 lines).  This limitation is unclear and appears to contradict itself; said “oppositely doped ions” are required to be implanted in the doped portion, yet also said doped portion “is intermediate the oppositely doped ions and said silicon dioxide-silicon interface.”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0209988 A1 to Lin et al. (hereinafter “Lin”).
Regarding independent claim 1, as best understood, Lin (Fig. 3) discloses a metal oxide semiconductor transistor comprising: 
a. a gate 320 (Fig. 3); 
b. a silicon dioxide 322 interface (labeled in Fig. 6); and 
c. a silicon substrate 301 (¶ 0054) comprising an oxide interface (interface with 322); 
wherein said silicon dioxide interface is intermediate said gate and said silicon substrate;
wherein said silicon substrate comprises an extrinsic portion (upper portion of 310) and a doped portion (includes 302) doped with donor/acceptor atoms; 
wherein said doped portion is implanted with an oppositely doped region 302 doped with oppositely donor/acceptor atoms; 
wherein said oppositely doped region 302 is located at the bottom of said silicon substrate 301 and a distance away from said oxide interface; and 
said extrinsic portion is located at the top of said silicon substrate (Fig. 3). 
Regarding claim 2, Lin (Fig. 3) discloses the transistor of claim 1 wherein said distance away from said oxide interface is a distance such that after back-side delayering, said doped portion is thicker than said extrinsic portion (the “doped portion” is interpreted to include a portion with thickness larger than said distance away from said oxide interface). 
Regarding claim 3, Lin (Fig. 3) discloses the transistor of claim 1 wherein said doped portion and said extrinsic portion each comprise the same or greater effective opposite dopant concentrations (regardless of dopant concentration, the concentrations will always either be equal or one will be greater -- thus this limitation is taught by the prior art, regardless of concentration disclosed). 
Regarding claim 4, Lin (Fig. 3) discloses the transistor of claim 1 wherein said silicon substrate is a P-type substrate (Fig. 3). 
Regarding claim 5, Lin (Fig. 3) discloses the transistor of claim 1 wherein said silicon substrate is a N-type substrate (¶ 0055). 
Regarding independent claim 6, as best understood, Lin (Figs. 3, 7) discloses a method for securing a floating gate transistor comprising: a. identifying the floating gate transistor 202 to be secured, wherein said floating gate transistor comprises a silicon dioxide-silicon interface (interface between 342 [labeled in Fig. 6] and 301) and a substrate 301, and wherein said substrate comprises an extrinsic portion (including 310) and a doped portion (including 302) doped with donor/acceptor atoms; and b. implanting oppositely doped ions 343 in the doped portion (¶ 0061), said oppositely doped ions being implanted such that said doped portion is intermediate the oppositely doped ions and said silicon dioxide-silicon interface (Fig. 7). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
7 May 2022



/STEVEN B GAUTHIER/              Supervisory Patent Examiner, Art Unit 2813